COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   '
 THOMAS MCNAIR,                                                     No. 08-16-00033-CR
                                                   '
                               Appellant,                             Appeal from the
                                                   '
 v.                                                                  34th District Court
                                                   '
 STATE OF TEXAS,                                                  of El Paso County, Texas
                                                   '
                              State.               '                (TC# 20140D04769)


                                              ORDER

        The record before us does not contain the trial court’s certification of the defendant’s right

of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with the

trial court clerk within thirty days from the date of this order a certification of the defendant’s right

of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall prepare a

supplemental clerk’s record containing the certification and file it with this Court no later than

June 26, 2016.

        IT IS SO ORDERED this 27th day of May, 2016.



                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.